IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BENJAMIN A. TOTTEN,                  NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-126
v.

CHRISTINE M. TOTTEN,
FORMER WIFE,

      Appellee.

_____________________________/

Opinion filed July 17, 2014.

An appeal from the Circuit Court for Okaloosa County.
Mary Polson, Judge.

E. Jane Brehany, Pensacola, for Appellant.

James C. Campbell and Clark H. Henderson, Shalimar, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.